 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     _______________________________________
 8                                          )
     KRISTINA CHINN,                        )
 9                                          )                  Cause No. C18-1839RSL
                           Plaintiff,       )
10              v.                          )                  AMENDED CASE MANAGEMENT
                                            )                  ORDER
11   AETNA LIFE INSURANCE COMPANY,          )
     et al.,                                )
12                                          )
                           Defendants.      )
13   _______________________________________)
14
            This matter comes before the Court on the parties’ “Stipulated Motion to Set Rule 52
15
     Briefing Schedule.” Dkt. # 25. In response to an inquiry from the Court, the parties have
16
     clarified that they do not intend to present witnesses or evidence at trial, instead relying on the
17
     administrative record. The parties have a mediation scheduled for the end of August, however,
18
     and would prefer to postpone any dispositive motion practice until after that date. Having
19
     reviewed the stipulation and other information submitted by the parties, the Court orders as
20
     follows:
21
22
23    All motions related to discovery must be noted on the motion
            calendar no later than the Friday before discovery
24          closes pursuant to LCR 7(d) or LCR 37(a)(2)
      Discovery completed by                                             August 4, 2019
25
      Settlement conference held no later than                           September 3, 2019
26

     AMENDED CASE MANAGEMENT ORDER
 1    Plaintiff shall file a dispositive motion of no more than 24
 2    pages by                                                          November 8, 2019

 3    Defendants shall file a combined opposition and cross-
      motion for dispositive relief of no more than 48 pages by         November 22, 2019
 4    Plaintiffs shall file a combined reply and opposition of no
 5    more than 36 pages by                                             December 6, 2019

 6    Defendants shall file a reply of no more than 12 pages by         December 13, 2019

 7          The cross-motions for dispositive relief shall be noted for consideration on the Court’s

 8   calendar for December 13, 2019. All other dates are specified in the Local Civil Rules or have

 9   already passed. If any of the dates identified in this Order or the Local Civil Rules fall on a

10   weekend or federal holiday, the act or event shall be performed on the next business day. These

11   are firm dates that can be changed only by order of the Court, not by agreement of counsel or the

12   parties. The Court will alter these dates only upon good cause shown.

13                    ALTERATIONS TO ELECTRONIC FILING PROCEDURES
                                   AND LOCAL RULES
14
15          Information and procedures for electronic filing can be found on the Western District of

16   Washington’s website at www.wawd.uscourts.gov. Pro se litigants may file either electronically

17   or in paper form. The following alterations to the Electronic Filing Procedures apply in all cases

18   pending before Judge Lasnik:

19          - Alteration to LCR 10(e)(9) -- Effective July 1, 2014, the Western District of Washington

20   will no longer accept courtesy copies in 3-ring binders. All courtesy copies must be 3-hole

21   punched, tabbed, and bound by rubber bands or clips. If any courtesy copies are delivered to the

22   intake desk or chambers in 3-ring binders, the binders will be returned immediately. This policy

23   does NOT apply to the submission of trial exhibits.

24          - Alteration to Section III, Paragraph M -- Unless the proposed order is stipulated, agreed,

25   or otherwise uncontested, the parties need not e-mail a copy of the order to the judge’s e-mail

26   address.

     AMENDED CASE MANAGEMENT ORDER                    -2-
 1          - Pursuant to LCR 10(e)(10), all references in the parties’ filings to exhibits should be as
 2   specific as possible (i.e., the reference should cite the specific page numbers, paragraphs, line
 3   numbers, etc.). All exhibits must be marked to designate testimony or evidence referred to in the
 4   parties’ filings. Filings that do not comply with LCR 10(e) may be rejected and/or returned to
 5   the filing party, particularly if a party submits lengthy deposition testimony without highlighting
 6   or other required markings.
 7                                          PRIVACY POLICY
 8          Parties are reminded that they must comply with the privacy requirements in Federal Rule
 9   of Civil Procedure 5.2 and LCR 5.2.
10                                            COOPERATION
11          As required by LCR 37(a), all discovery matters are to be resolved by agreement if
12   possible.
13                                             SETTLEMENT
14          Should this case settle, counsel shall notify the Deputy Clerk, Kerry Simonds, at 206-
15   370-8519, as soon as possible. Pursuant to LCR 11(b), an attorney who fails to give the Deputy
16   Clerk prompt notice of settlement may be subject to such discipline as the Court deems
17   appropriate.
18
19          Dated this 30th day of July, 2019.
20
21
                                                 A
                                                 Robert S. Lasnik
22                                               United States District Judge
23
24
25
26

     AMENDED CASE MANAGEMENT ORDER                    -3-
